Title: To George Washington from William Livingston, 17 May 1778
From: Livingston, William
To: Washington, George


                    
                        Dear Sir
                        Princeton [N.J.] 17 May 1778
                    
                    I am told that houses are preparing in New York for the reception of Refugees from Philadelphia.
                    The inclosed, Lord Sterling will be able to explain to your Excellency—If not I know his Lady can—your Excellency will be pleased to acknowledge the receipt of it as soon as possible—I am with the highest Esteem your Excellencys most humble St
                    
                        Wil: Livingston
                    
                 